UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1090


PAMELA SUE BOND,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Joel Christopher Hoppe, Magistrate Judge. (4:13-cv-00046-JLK-JCH)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Sue Bond, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Pamela Sue Bond appeals the magistrate judge’s order denying Bond’s self-styled

“Motion to Initiate Discovery by the Court.” On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because neither Bond’s

informal brief nor the supplement thereto challenges the basis for the magistrate judge’s

disposition on this postjudgment motion, Bond has forfeited appellate review of the

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the magistrate judge’s order.       We deny Bond’s motion for

clarification of the Social Security Administration’s theory of defense. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2